FINAL OFFICE ACTION
This is a Final Office Action for Continuation Application 16/110,050 (“‘050”).  ‘050 is a continuation of 15/367,122 (now RE47058), which is a reissue of 14/164,565, which is now U.S. Pat. No. 8,903,591.
Claims 1-20 have been cancelled and claims 21-42 are newly added.  Examiner notes claims 21-42 are the same as cancelled claims 1-20.

Applicant’s Petition and the Patent Office’s Petition Decision
Applicant’s Petition pursuant to 37 C.F.R. 1.182 to accept supplemental or substitute application data sheet, response, and request for corrected filing receipt filed March 31, 2020 was reviewed and dismissed in the Petition Decision mailed November 19, 2020.  Applicant’s Petition requested the instant application be converted from a continuation application to a continuation reissue application.  The Petition Decision dismissed Applicant’s Petition indicating that no indicia of a reissue was present at the filing of ‘050.
Therefore, in light of the Petition Decision, ‘050 is considered to be a continuation application.  Further, in light of Applicant’s Remarks filed March 31, 2020, which relied on Applicant’s Petition and made no claim amendments or arguments towards the 35 USC 102 rejections, Examiner’s position is maintained and the rejections of claims 21-42 are maintained.



Bauman Type Continuation
The instant application, ‘050, was identified, on filing, as a Continuation of Application No. 15/367,122, which is/was an Application for Reissue of U.S. Pat. No. 8,903,591. See the Application Data Sheet (ADS) and the first paragraph of the specification, which were filed on August 23, 2018 as part of the original filing of the instant application. Also see 37 CFR §1.76. 
Table 1 illustrates the chain of continuing applications in the prosecution history of this case:
Table 1
Serial Number
Filing Date
Patent 
Issue Date
Abandon Date
16/110,050
 (Non-Reissue Continuation)
8/23/2018



15/367,122
  (Reissue)
12/1/2016
RE 47,058
9/25/2018

14/164,565
(Continuation)
1/27/2014
8,903,591
12/2/2014

13/943,867
(Continuation)
7/17/2013
8,676,430
3/18/2014

13/465,348
(Original)
5/7/2012
8,521,352
8/27/2013



The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application, there must be an Bauman type continuing application. Indicia presented at the time of filing that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Amendments in proper format per 37 CFR 1.173. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the parent reissue application]”, or equivalent language that identifies the application as both a continuation and a reissue application1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”. See MPEP 1451.

Table 2
        Required Item
         Provided at Filing
    Not Provided at Filing
37 CFR 1.175 reissue oath or declaration

                    X
Specification and claims in double column format
                  
                    X
Amendments in proper format per 37 CFR 1.173

                    X
37 CFR 3.73 statement of assignee ownership and consent by assignee
                  
                    X
Correct transmittal letter identifying the application as a reissue filing under 35 U.S.C. § 251

                    X
Language in specification and ADS document that identifies the application as both a continuation and a reissue application. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.

                    X

                                  
The instant application was not filed with the above-listed indicia of a Continuation Reissue Application. Rather, the ADS and the resulting filing receipt both identify the instant application as a Continuation of Reissue Application No. 15/367,122, which is/was an Application for Reissue of Patent No. 8,903,591. Thus, the instant application was not identified, on filing, as both a Continuation and a Reissue Application. 
Accordingly, the instant application:
Was processed as a 35 USC 111(a) Continuing Application of a Reissue Application. See the Filing Receipt mailed on September 7, 2018.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.
As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Therefore, the patent sought to be reissued by the parent reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent reissue application was filed more than one year after the grant date of the patent.
Accordingly, the effective filing date of the instant Bauman type continuing application is December 1, 2016, i.e., the actual filing date of the parent reissue Application No. 15/367,122. 

Correction of Filing Receipt
	USPTO Examiners do not have the authority to manually correct the filing receipt to reflect a reissue continuation or waive the mandatory requirements for filing a reissue continuation application. These matters must be addressed through the filing of an appropriate petition directed to the Office of Petitions. Such a petition would ordinarily be filed under the provisions 37 CFR 1.182 and must include all the necessary parts for the filing of a reissue continuation application. Also note in particular, 37 CFR 1.173(d) 

Examination under Post-AIA  Provisions
	The effective filing date for this application is December 1, 2016 (see previous section). Accordingly, this application is examined under the post AIA  statutory provisions. See Leahy–Smith America Invents Act (AIA ), P.L. 112-29, 125 Stat. 284-341. 
                                                    
Rejections under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) EXCEPTIONS.— (1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— (A) the disclosure was made by the 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. (c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.—Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if— (1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention; (2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and (3) the application for patent for the claimed invention discloses or is amended to disclose the names of the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) PATENTS AND PUBLISHED APPLICATIONS EFFECTIVE AS PRIOR ART.—For purposes of determining whether a patent or application for patent is prior art to a claimed invention under subsection (a)(2), such patent or application shall be considered to have been effectively filed, with respect to any subject matter described in the patent or application— (1) if paragraph (2) does not apply, as of the actual filing date of the patent or the application for patent; or (2) if the patent or application for patent is entitled to claim a right of priority under section 119, 365(a), 365(b), 386(a), or 386(b), or to claim the benefit of an earlier filing date under section 120, 121, 365(c), or 386(c)  based upon 1 or more prior filed applications for patent, as of the filing date of the earliest such application that describes the subject matter. 
___________
Claims 21-42 are rejected under 35 USC §102(a)(1) as being clearly anticipated by U.S. Pat. No. 8,903,591 to Ferguson et al. (“Ferguson”). The effective filing date in this application is December 1, 2016. The publication date of the Ferguson prior art is December 2, 2014. 
 As discussed above, the instant application, ‘050, is a Continuation of Application No. 15/367,122, which is/was an Application for Reissue of U.S. Pat. No. 8,903,591 to Ferguson et al. Thus, Ferguson presents the identical disclosure to the present application, but was published more than one year prior to the effective filing date of the present application. Ferguson, therefore, clearly anticipates claims 21-42. 

s 21-42 are rejected under 35 USC §102(a)(1) as being clearly anticipated by U.S. Pat. No. 8,676,430 to Ferguson et al. (“Ferguson2”). The effective filing date in this application is December 1, 2016. The publication date of the Ferguson2 prior art is March 18, 2014. 
 As discussed above in Table 1, the instant application, ‘050, is a Continuation of Application No. 15/367,122, which is/was an Application for Reissue of U.S. Pat. No. 8,903,591 to Ferguson et al., which is/was a continuation of U.S. Pat. No. 8,676,430 to Ferguson et al. Thus, Ferguson2 presents the identical disclosure to the present application, but was published more than one year prior to the effective filing date of the present application. Ferguson2, therefore, clearly anticipates claims 21-42. 

Claims 21-42 are rejected under 35 USC §102(a)(1) as being clearly anticipated by U.S. Pat. No. 8,521,352 to Ferguson et al. (“Ferguson3”). The effective filing date in this application is December 1, 2016. The publication date of the Ferguson3 prior art is August 27, 2013. 
As discussed above in Table 1, the instant application, ‘050, is a Continuation of Application No. 15/367,122, which is/was an Application for Reissue of U.S. Pat. No. 8,903,591 to Ferguson et al., which is/was a continuation of U.S. Pat. No. 8,676,430 to Ferguson et al., which is/was a continuation of U.S. Pat. No. 8,521,352 to Ferguson et al.  Thus, Ferguson3 presents the identical disclosure to the present application, but was published more than one year prior to the effective filing date of the present application. Ferguson3, therefore, clearly anticipates claims 21-42. 

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Pat. No. 8,903,591 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 8:00-4.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.